Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Response to Arguments
Applicant’s arguments, filed 6/30/2022, with respect to 1 and 19 have been fully considered and are persuasive.  The 35 USC 103 rejections of claims 1 and 19 have been withdrawn. 
Applicant’s arguments with respect to claim(s) 16 have been considered but are moot in view of the new grounds of rejection.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claim 16 is/are rejected under 35 U.S.C. 103 as being unpatentable over Twede (US 2019/0384974) in view of Xi et al. (Xi) (US 2018/0190190), in view of in view of Nagataki et al. (Nagataki) (US 2011/0292243), and further in view of Stricker et al. (Stricker) (US 2017/0257559).
Reagrding claim 16, Twede discloses A method of controlling an electronic device, the method comprising:
receiving an imaging instruction ([0074], iris scanning is performed);
receiving, by way of one or more light-passing structures, an incident light (FIG. 1, electromagnetic radiation 14 travels from lens 44 to the inside of the device 10 to reach sensor 26);
transmitting the incident light to a light-emitting side of each of the one or more light-passing structures (FIG. 1, electromagnetic radiation 14 travels from lens 44 to the inside of the device 10 to reach sensor 26);
wherein the electronic device comprises: 
the display device (36); 
the one or more imaging devices (26, 26-1, 26-2); and 
the signal processing device (30);  
wherein the display device comprises a display panel (FIG. 6, display panel with words) and a non-display area at an edge of the display panel (FIG. 6, bezel of phone 54), the non-display area having one or more light-passing structures (FIG. 1, elements 44, 18, 24), where each of the one or more light-passing structures comprises a light-emitting side facing an internal space of the electronic device (FIG. 1, electromagnetic radiation 14 travels from lens 44 to the inside of the device 10 to reach sensor 26); 
each of the one or more imaging devices respectively corresponds to one of the one or more light-passing structures, and is disposed on the light-emitting side of the corresponding light-passing structure (FIG. 1, electromagnetic radiation 14 travels from lens 44 to the inside of the device 10 to reach sensor 26) the one or more imaging devices comprising at least one photosensor (26), the at least one photosensor receiving light output from at least one of the one or more light-passing structures (FIG. 1, light 14 passes through lenses 44 and 24 to reach sensor 26); and 
the signal processing device is connected to each of the display device and the one or more imaging devices (FIG. 1, processing device 30 is connected to camera 12 and display device 36).
Tweed is silent about converting, by way of one or more imaging devices, the incident light into one or more analog signals in response to the imaging instruction; receiving, by way of a signal processing device, the one or more analog signals output by the one or more imaging devices; processing, by way of the signal processing device, the one or more analog signals to obtain a display signal;  transmitting, by way of the signal processing device, the display signal to a display device; and  displaying, by way of the display device, an image according to the display signal; the one or more imaging devices comprising at least one photosensor disposed such that an orthographic projection of the at least one photosensor is within the display panel; and wherein the receiving the imaging instruction includes receiving the imaging instruction by way of an imaging application of the electronic device.
Xi from the same or similar field of endeavor discloses the one or more imaging devices (810) comprising at least one photosensor (implicit) disposed such that an orthographic projection of the at least one photosensor is within the display panel ([0108], an orthographic projection of the camera is within the middle area of the display area).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to incorporate the teachings of Xi into the teachings of Twede for allowing positioning of the camera on the device in a location other than a non-display (bezel) region of the device.
Twede in view of Xi is silent about converting, by way of one or more imaging devices, the incident light into one or more analog signals in response to the imaging instruction; receiving, by way of a signal processing device, the one or more analog signals output by the one or more imaging devices; processing, by way of the signal processing device, the one or more analog signals to obtain a display signal;  transmitting, by way of the signal processing device, the display signal to a display device; and  displaying, by way of the display device, an image according to the display signal; and wherein the receiving the imaging instruction includes receiving the imaging instruction by way of an imaging application of the electronic device.
Nagataki from the same or similar field of endeavor discloses converting, by way of one or more imaging devices, the incident light into one or more analog signals in response to the imaging instruction ([0084], light is converted into an analog signal); receiving, by way of a signal processing device, the one or more analog signals output by the one or more imaging devices ([0084], the analog signal is received and converted by an ADC for display); processing, by way of the signal processing device, the one or more analog signals to obtain a display signal ([0084], the analog signal is converted by an ADC for display);  transmitting, by way of the signal processing device, the display signal to a display device ([0095], the display panel receives an image and displays the image); and  displaying, by way of the display device, an image according to the display signal; ([0095], the display panel receives an image and displays the image).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to incorporate the teachings of Nagataki into the teachings of Twede in view of Xi for generating a digital image for display.
Twede in view of Xi in view of Nagataki is silent about wherein the receiving the imaging instruction includes receiving the imaging instruction by way of an imaging application of the electronic device.
Stricker from the same or similar field of endeavor discloses wherein the receiving the imaging instruction includes receiving the imaging instruction by way of an imaging application of the electronic device ([0085], a camera application receives an instruction for imaging).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to incorporate the teachings of Stricker into the teachings of Twede in view of Xi in view of Nagataki for issuing an imaging command on the device.

Allowable Subject Matter
Claims 1-11, 13-15, 18-20 are allowed. 

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JEFFERY A WILLIAMS whose telephone number is (571)270-7579. The examiner can normally be reached M-F 8:00-5:00.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Sath Perungavoor can be reached on 571-272-7455. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/JEFFERY A WILLIAMS/Primary Examiner, Art Unit 2488